IN THE SUPREME COURT OF THE STATE OF NEVADA


                    VRES, LLC, A NEVADA LIMITED                              No. 82871
                    LIABILITY COMPANY,
                                        Appellant,
                                   vs.
                    CLASSIC LANDSCAPES, LLC, A                                    FILED
                    NEVADA LIMITED LIABILITY
                    COMPANY,                                                      APR 0 7 2022
                                   Respondent.                                           BROWN
                                                                             CLERK • $   ME COURT
                                                                             BY
                                                                                     U CLERK




                                          ORDER DISMISSING APPEAL
                                This is an appeal from a judgment in favor of respondent.
                    Eighth Judicial District Court, Clark County; Bita Yeager, Judge.
                                Review of the documents submitted to this court revealed a
                    potential jurisdictional defect. Specifically, it did not appear that the March
                    29, 2021, district court order was appealable as a final judgment because
                    respondent's counterclaims remained pending below, and no other statute
                    or court rule allowed for an appeal from the order. Accordingly, this court
                    directed appellant to show cause why this appeal should not be dismissed
                    for lack of jurisdiction. Appellant has filed a response to the order to show
                    cause, and respondent has filed a reply.
                                In its response to the order to show cause appellant argues that

                    the March 29 order is "in essence" final, and that it was the district court's
                    intent to dispose of all pending claims therein. This alleged intent appears
SUPREME COURT
       OF
    NEVADA


(0) 1947A 04APEto                                                                         lo 9 3
to be belied by the district court's entry of a minute order on November 24,
2021, amending the March 29 order and dismissing respondent's
counterclaims. However, this minute order is not effective for purposes of
appeal. See State, Div. of Child & Family Servs. v. Eighth Judicial Dist.
Court, 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004) ("[D]ispositional court
orders that are not administrative in nature, but deal with the procedural
posture or merits of the underlying controversy, must be written, signed,
and filed before they become effective."). Accordingly, this court concludes
that the March 29 order did not dispose of all the issues presented in the
case, and thus is not a final judgment. See Lee v. GNLV Corp., 116 Nev.
424, 426, 996 P.2d 416, 417 (2000) (defining a final judgment).
            Absent a final judgment, appellant argues that the district
court certified the March 29 order as final, pursuant to NRCP 54(b), when
it determined that there was no just reason for delay and entered judgment
in favor of respondent on appellant's claims. However, this alleged NRCP
54(b) certification would be improper because the March 29 order does not
completely remove either appellant or respondent from the action.       See

NRCP 54(b); Mallin v. Farmers Ins. Exch., 106 Nev. 606, 797 P.2d 978
(1990), overruled on other grounds by In re Estate of Sarge, 134 Nev. 866,
432 P.3d 718 (2018). And certification based on resolution of certain claims
likewise appears improper here, where the claims asserted "are so closely
related that this court must necessarily decide important issues pending
below in order to decide the issues appealed." Hallicrafters Co. v. Moore,
102 Nev. 526, 528, 728 P.2d 441, 442 (1986).
            Finally, this court declines appellant's invitation to construe
the March 29 order as the district court's indicative ruling for purposes of
remand under NRAP 12A and/or NRCP 62.1. As this court lacks
jurisdiction over this appeal, we
            ORDER this appeal DISMISSED.'




                           /                       , J.
                        Hardesty


                                                                      J.
Stiglich                                   Herndon




cc:   Hon. Bita Yeager, District Judge
      Patrick N. Chapin, Settlement Judge
      Law Office of Erven T. Nelson
      Marquis Aurbach Coffing
      Eighth District Court Clerk




     'In light of this determination, this court takes no action in regard to
the motions filed on December 23 and 30, 2021.